Title: From George Washington to the United States Senate, 11 January 1790
From: Washington, George
To: United States Senate

 
          United States [New York]
          Gentlemen of the Senate,January 11th, 1790.
          Having advised with you upon the terms of a treaty to be offered to the Creek Nation of Indians, I think it proper you should be informed of the result of that business, previous to its coming before you in your legislative capacity.
          I have therefore directed the Secretary for the Department of War, to lay before you my instructions to the Commissioners, and their report in consequence thereof.
          The apparently critical state of the southern frontier will render it expedient for me to communicate to both Houses of Congress, with other papers, the whole of the transactions relative to the Creeks, in order that they may be enabled to form a judgement of the measures which the case may require.
          
            Go: Washington
          
        